   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 1 of 20 PageID #:245




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  ANNA LA FRONZA and NATALIA                         Case No.: 1:21-cv-00280
  KUPIEC, individually and on behalf of all
  others similarly situated,                         Judge: Hon. Edmond E. Chang

                         Plaintiffs,

  v.

  PEOPLECONNECT, INC., a Delaware
  corporation, INTELIUS LLC, a Delaware
  limited liability company, INSTANT
  CHECKMATE, LLC, a Delaware limited
  liability company, TRUTHFINDER, LLC a
  Delaware limited liability company, and US
  SEARCH, LLC, a Delaware limited liability
  company,

                         Defendants.


                     FIRST AMENDED CLASS ACTION COMPLAINT
                           AND DEMAND FOR JURY TRIAL

       Plaintiffs Anna La Fronza and Natalia Kupiec bring this First Amended Class Action

Complaint against Defendants PeopleConnect, Inc., Intelius LLC, Instant Checkmate, LLC,

TruthFinder, LLC, and US Search, LLC, to put an end to their unlawful practice of using the

names and identities of Illinois residents without their consent in order to promote its service.

Plaintiffs, on behalf of themselves and all others similarly situated, allege as follows upon

personal knowledge as to their own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by their own attorneys.

                                  NATURE OF THE ACTION

       1.      Defendants operate a range of websites that purport to sell access to databases

containing proprietary “detailed reports” about people to anybody willing to pay them for a




                                                 1
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 2 of 20 PageID #:246




monthly subscription.

        2.     To market their services, Defendants encourage consumers to perform a free

“people search” on their respective websites. When consumers perform a free search for an

individual—by typing the individual’s first and last name into the search bar—Defendants

display webpages featuring the searched individual’s full name alongside certain uniquely

identifying information, including age, location, and names of relatives. The purpose of these

pages are twofold: first, they show potential customers that Defendants’ databases contain

detailed reports for the specific individual they searched for and represent that the detailed report

contains much more information about the individual than the “free” report, and second, they

offer to sell them a paid subscription to their services, where they can access detailed reports

about anybody in their database. In other words, Defendants do not offer to sell detailed reports

about the individuals searched on their websites, but rather, use their identities to sell

subscriptions to Defendants’ paid services.

        3.     Unsurprisingly, the people appearing in these advertisements never provided

Defendants with their consent (written or otherwise) to use their identities for any reason, let

alone for Defendants’ own marketing and commercial purposes.

        4.     Defendants violated—and continue to violate—the Illinois Right of Publicity Act

(“IRPA”), 765 ILCS 1075/1, et seq. by using the full names and other aspects of the identities of

Illinois residents in Defendants’ advertisements without consent and for Defendants’ commercial

gain.

                                              PARTIES

        5.     Plaintiff Natalia Kupiec is a natural person and a citizen of the State of Illinois.

        6.     Plaintiff Anna La Fronza is a natural person and a citizen of the State of Illinois.




                                                  2
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 3 of 20 PageID #:247




       7.      Defendant PeopleConnect, Inc., is a corporation existing under the laws of the

State of Delaware with its principal place of business located at 1501 4th Avenue, Suite 400,

Seattle, Washington 98101.

       8.      Defendant Intelius, LLC is a limited liability company existing under the laws of

the State of Delaware with its principal place of business located at 1501 4th Avenue, Suite 400,

Seattle, Washington 98101. PeopleConnect owns and operates Intelius LLC.

       9.      Defendant Instant Checkmate, LLC is a limited liability company existing under

the laws of the State of Delaware with its principal place of business located at 1501 4th Avenue,

Suite 400, Seattle, Washington 98101. PeopleConnect owns and operates Instant Checkmate,

LLC.

       10.     Defendant TruthFinder, LLC is a limited liability company existing under the

laws of the State of Delaware with its principal place of business located at 1501 4th Avenue,

Suite 400, Seattle, Washington 98101. PeopleConnect owns and operates TruthFinder, LLC.

       11.     Defendant US Search, LLC is a limited liability company existing under the laws

of the State of Delaware with its principal place of business located at 1501 4th Avenue, Suite

400, Seattle, Washington 98101. PeopleConnect owns and operates US Search, LLC.

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2),

because (i) at least one member of the putative Class is a citizen of a state different from the

Defendants, (ii) the amount in controversy exceeds $5,000,000, exclusive of interest and costs,

and (iii) none of the exceptions under the subsection apply to this action.

       13.     This Court has personal jurisdiction over Defendants because they transact

significant business in this District, misappropriate the identities of people that they know reside




                                                  3
    Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 4 of 20 PageID #:248




in this District, and the unlawful conduct alleged in the Complaint occurred in and emanated

from this District.

          14.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Plaintiffs

reside in this District and a substantial part of the events giving rise to this claim occurred in this

District.

                               COMMON FACTUAL ALLEGATIONS

    I.          The Illinois Right of Publicity Act

          15.      In 1999, the Illinois Legislature recognized that every individual has the “right to

control and to choose whether and how [his or her] identity [is used] for commercial purposes,”

765 ILCS 1075/10, and as a result, passed the IRPA to protect individual property rights and

prevent the exploitation of individuals’ identities for another’s commercial gain.

          16.      The Act protects individuals from the unauthorized use of any of their attributes,

including but not limited to, their names, signatures, photographs, images, likenesses, or voices

in the sale or advertisement of goods, merchandise, products, and services.

          17.      In fact, the IRPA states that “a person may not use an individual’s identity for

commercial purposes during the individual’s lifetime without having obtained previous written

consent from the appropriate person….” 765 ILCS 1075/30. Notably, the IRPA does not require

the person seeking relief under the Act to be a public figure.

    II.         Defendants Use Individuals’ Names To Promote Paid Subscriptions To
                Defendants’ People Search Websites.

          18.      PeopleConnect owns and operates four “people search” websites: TruthFinder,

Intelius, Instant Checkmate, and US Search (together, the “People Search Websites”).1



1
        PeopleConnect also owns and operates Classmates.com, which it describes as “one of the oldest
social networking sites in the world,” but not as part of its “fleet of People Search products.”


                                                      4
Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 5 of 20 PageID #:249
Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 6 of 20 PageID #:250
Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 7 of 20 PageID #:251
Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 8 of 20 PageID #:252
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 9 of 20 PageID #:253




names and other identifying information such as their age, location, and known relatives) for its

own commercial benefit (to market and promote a monthly subscription to access unlimited

reports on individuals in its database).

       32.      Most importantly, Instant Checkmate never obtained written consent from

Plaintiff and Class members to use their names for any reason, let alone for commercial

purposes. Defendants never notified Plaintiff and Class members that their names would appear

on the Instant Checkmate Marketing Page in conjunction with an offer to purchase access to its

database of reports. Moreover, Plaintiff and the Class members have no relationship with

PeopleConnect and Instant Checkmate whatsoever.

             c. The Truth Finder Website

       33.      PeopleConnect owns and operates TruthFinder.com, a website that sells

comprehensive background reports “about almost anyone.” The reports are compiled in part

from databases and public record repositories.

       34.      Truth Finder reports must be purchased from its website and may include high

value information including, inter alia, the individual’s address, birth date, marriage records, and

criminal history.

       35.      When a consumer visits TruthFinder.com and searches for an individual by using

his or her first and last name, Truth Finder displays a list of the individuals found within its

records that have the same name, alongside certain uniquely identifying information such as each

individual’s current age, location, and names of their immediate family members (the “Truth

Finder Marketing Page”). See Figure 5.




                                                  9
Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 10 of 20 PageID #:254
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 11 of 20 PageID #:255




       37.      While a consumer may visit TruthFinder.com to search and potentially obtain a

report on one specific individual, PeopleConnect ultimately offers for sale an entirely different

product. Truth Finder is not offering for sale only the report on the searched individual. Instead,

Truth Finder is offering for sale a monthly subscription service that grants the purchaser

unlimited access to background reports on anybody in its database. The searched for individual’s

report is a small part of a large database with reports on millions of people.

       38.      In this way, Truth Finder misappropriated people’s identities (individuals’ names

and other identifying information such as their age, location, and known relatives) for its own

commercial benefit (to market and promote a monthly subscription to access unlimited reports

on individuals in its database).

       39.      Most importantly, Truth Finder never obtained written consent from Plaintiff and

Class members to use their names for any reason, let alone for commercial purposes. Defendants

never notified Plaintiff and Class members that their names would appear on the Truth Finder

Marketing Page in conjunction with an offer to purchase access to its database of reports.

Moreover, Plaintiff and the Class members have no relationship with PeopleConnect and Truth

Finder whatsoever.

             d. The US Search Website

       40.      PeopleConnect owns and operates USSearch.com, a website that sells

comprehensive background reports “about almost anyone.” The reports are compiled in part

from databases and public record repositories.

       41.      PeopleConnect reports must be purchased from its website and may include high

value information including, inter alia, the individual’s address, birth date, marriage records, and

criminal history.




                                                 11
Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 12 of 20 PageID #:256
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 13 of 20 PageID #:257




       44.     While a consumer may visit USSearch.com to search and potentially obtain a

report on one specific individual, US Search ultimately offers for sale an entirely different

product. US Search is not offering for sale only the report on the searched individual. Instead,

US Search is offering for sale a monthly subscription service that grants the purchaser unlimited

access to background reports on anybody in its database. The searched for individual’s report is a

small part of a large database with reports on millions of people.

       45.     In this way, US Search misappropriated people’s identities (individuals’ names

and other identifying information such as their age, location, and known relatives) for its own

commercial benefit (to market and promote a monthly subscription to access unlimited reports

on individuals in its database).

       46.     Most importantly, US Search never obtained written consent from Plaintiff and

Class members to use their names for any reason, let alone for commercial purposes. Defendants

never notified Plaintiff and Class members that their names would appear on the US Search

Marketing Page in conjunction with an offer to purchase access to its database of reports.

Moreover, Plaintiff and the Class members have no relationship with PeopleConnect and US

Search whatsoever.

       47.     Accordingly, Plaintiffs, on behalf of themselves and other similarly situated

Illinois residents, bring this action against Defendants for their ongoing violations of the IRPA,

and seek (1) injunctive relief requiring Defendants to cease using Illinois residents’ identities for

commercial purposes, including on their various Marketing Pages, (2) the greater of an award of

actual damages, including profits derived from the unauthorized use of individuals’ names, or

statutory damages, (3) an award of punitive damages, and (4) an award of costs and reasonable

attorneys’ fees.




                                                 13
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 14 of 20 PageID #:258




                  FACTS SPECIFIC TO PLAINTIFF NATALIA KUPIEC

       48.     Plaintiff Natalia Kupiec discovered that Defendants were using her identity to

solicit the purchase of paid subscriptions to their various websites.

       49.     Defendants specifically identified Plaintiff Kupiec by her full name, location, age,

and names of immediate family members on the Intelius, Instant Checkmate, Truth Finder, and

US Search Marketing Pages. See Figures 1, 3, 5, and 7.

       50.     Plaintiff Kupiec never provided Defendants with her written consent (or consent

of any kind) to use any attribute of her identity for commercial purposes, and certainly never

authorized Defendants to use her identity to promote any of their products or services.

       51.     Plaintiff Kupiec is not and has never been a customer of any of Defendants’

websites. In fact, Kupiec has no relationship with PeopleConnect or any of the Defendants

whatsoever.

                  FACTS SPECIFIC TO PLAINTIFF ANNA LA FRONZA

       52.      Plaintiff Anna La Fronza discovered that Defendants were using her identity to

solicit the purchase of paid subscriptions to their various websites.

       53.     Defendants specifically identified Plaintiff La Fronza by her full name, location,

age, and names of immediate family members on Defendants’ Marketing Pages.

       54.     Plaintiff La Fronza never provided Defendants with her written consent (or

consent of any kind) to use any attribute of her identity for commercial purposes, and certainly

never authorized Defendants to use her identity to promote any of Defendants’ products or

services.

       55.     Plaintiff La Fronza is not and has never been a customer of any of Defendants’

websites. In fact, La Fronza has no relationship with PeopleConnect or any of the Defendants




                                                 14
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 15 of 20 PageID #:259




whatsoever.

                                    CLASS ALLEGATIONS

       56.     Class Definitions: Plaintiff Natalia Kupiec and Anna La Fronza bring this action

on behalf of themselves and a Class and Subclasses (referred to as the “Class”, unless otherwise

stated) defined as follows:

       PeopleConnect Class: All Illinois residents (1) whose identities were displayed on
       the Marketing Pages of any of the People Search Websites, and (2) who have never
       purchased any products or services from PeopleConnect or any of the People
       Search Websites.

       Intelius Subclass: All Illinois residents (1) whose identities were displayed on the
       Intelius Marketing Page and (2) who have never purchased any products or services
       on Intelius.com.

       Instant Checkmate Subclass: All Illinois residents (1) whose identities were
       displayed on the Instant Checkmate Marketing Page and (2) who have never
       purchased any products or services on InstantCheckmate.com.

       Truth Finder Subclass: All Illinois residents (1) whose identities were displayed
       on the Truth Finder Marketing Page and (2) who have never purchased any products
       or services on TruthFinder.com.

       US Search Subclass: All Illinois residents (1) whose identities were displayed on
       the US Search Marketing Page and (2) who have never purchased any products or
       services on USSearch.com.

       57.     Excluded from the Class are: (1) any Judge or Magistrate presiding over this

action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,

successors, predecessors, and any entity in which the Defendants or their parents have a

controlling interest and its current or former employees, officers and directors; (3) persons who

properly execute and file a timely request for exclusion from the Class; (4) persons whose claims

in this matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiffs’

counsel and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of

any such excluded persons.



                                                 15
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 16 of 20 PageID #:260




       58.     Numerosity: The exact number of Class members is unknown and not available

to Plaintiffs at this time, but it is clear that individual joinder is impracticable. Members of the

Class can be identified through Defendants’ records.

       59.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiffs and the putative Class, and those questions predominate over

any questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               a.      Whether Defendants used Plaintiffs’ and Class members’ names and

                       identities for a commercial purpose;

               b.      Whether Plaintiffs and members of the Class provided their written

                       consent to Defendants to use their names and identities in advertisements;

               c.      Whether the conduct described herein constitutes a violation of the IRPA;

                       and

               d.      Whether Plaintiffs and the members of the Class are entitled to injunctive

                       relief.

       60.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the

Class, in that Plaintiffs and the members of the Class sustained damages arising out of

Defendants’ uniform wrongful conduct.

       61.     Adequate Representation: Plaintiffs will fairly and adequately represent and

protect the interests of the Class and have retained counsel competent and experienced in

complex class actions. Plaintiffs have no interest antagonistic to those of the Class, and

Defendants have no defenses unique to Plaintiffs.

       62.     Policies Generally Applicable to the Class: This class action is appropriate for




                                                  16
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 17 of 20 PageID #:261




certification because Defendants have acted or refused to act on grounds generally applicable to

the Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure

compatible standards of conduct toward the members of the Class and making final injunctive

relief appropriate with respect to the Class as a whole. Defendants’ policies challenged herein

apply and affect members of the Class uniformly and Plaintiffs’ challenge of these policies

hinges on Defendants’ conduct with respect to the Class as a whole, not on facts or law

applicable only to Plaintiffs. Plaintiffs and the members of the Class have suffered harm and

damages as a result of Defendants’ unlawful and wrongful conduct.

       63.     Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy because joinder of all parties is impracticable. The damages suffered by the

individual members of the Class will likely be relatively small, especially given the burden and

expense of individual prosecution of the complex litigation necessitated by Defendants’ actions.

Thus, it would be virtually impossible for the individual members of the Class to obtain effective

relief from Defendants’ misconduct. Even if members of the Class could sustain such individual

litigation, it would still not be preferable to a class action, because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies

presented in this Complaint. By contrast, a class action presents far fewer management

difficulties and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single Court. Economies of time, effort and expense will be

fostered and uniformity of decisions ensured.




                                                  17
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 18 of 20 PageID #:262




                                FIRST CAUSE OF ACTION
          Violation of the Illinois Right of Publicity Act 765 ILCS 1075/1, et seq.
(On behalf of Plaintiffs and the Class against all Defendants, and on behalf of Plaintiffs and
      the Subclasses against PeopleConnect and each of the People Search Websites)

       64.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       65.     The IRPA prohibits using a person’s name, photograph, image, or likeness for the

purpose of advertising or promoting products, merchandise, goods, or services without written

consent. See 765 ILCS 1075/1, et seq.

       66.     Defendants sell subscription-based access to their databases containing detailed

reports about people.

       67.     As described above, to promote those reports, Defendants used Plaintiffs’ and the

putative class members’ identities on their various Marketing Pages, which display the

individuals found within its records that match the searched name, alongside uniquely

identifying information such as each person’s current age, location, and names of their

immediate family members. This information serves to identify the individual and demonstrate

that there is are detailed reports in their databases for the person they searched for.

       68.     The Marketing Pages have a commercial purpose in that they promote the

Defendants’ websites and paid memberships to access reports in their databases.

       69.     Plaintiffs and the members of the Class never provided Defendants with their

written consent to use their full names (or any attribute of their identity) in advertisements for

access to Defendants’ paid memberships. Defendants never notified Plaintiffs and the Class

members that their names would be used in commercial advertisements.

       70.     Defendants deprived Plaintiffs and the Class members of control over whether

and how their names can be used for commercial purposes.

       71.     Based upon Defendants’ violation of the IRPA, Plaintiffs and the members of the



                                                  18
   Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 19 of 20 PageID #:263




Class are entitled to (1) an injunction requiring Defendants to cease using Plaintiffs’ and Class

members’ names and any attributes of their identities to advertise their products and services, (2)

the greater of an award of actual damages (including profits derived from the unauthorized use of

Plaintiffs’ and Class members’ names and identities) or statutory damages of $1,000 per

violation to the members of the Class, (3) an award of punitive damages, and (4) an award of

costs and reasonable attorneys’ fees under 765 ILCS 1075/40-55.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Natalia Kupiec and Anna La Fronza, individually and on

behalf of the Class, pray that the Court enter an Order:

       a.      Certifying this case as a class action defined above, appoint Natalia Kupiec and
               Anna La Fronza as Class Representatives, and appoint their counsel as Class
               Counsel;

       b.      Declaring that Defendants’ actions described herein constitute a violation of the
               IRPA;

       c.      Awarding injunctive and other equitable relief as necessary to protect the interest
               of the Class, including, inter alia, an order prohibiting Defendants from engaging
               in the wrongful and unlawful acts described herein;

       d.      Awarding the greater of actual damages, including the profits derived from the
               wrongful and unlawful acts described herein, or statutory damages in the amount
               of $1,000 per violation, to the members of the Class;

       e.      Awarding punitive damages where applicable;

       f.      Awarding Plaintiffs and the Class their reasonable litigation expenses and
               attorneys’ fees;

       g.      Awarding Plaintiffs and the Class pre- and post-judgment interest; and

       h.      Granting such other and further relief as the Court deems equitable and just.

                                         JURY DEMAND

       Plaintiffs request trial by jury of all matters that can be so tried.




                                                  19
  Case: 1:21-cv-00280 Document #: 29 Filed: 04/19/21 Page 20 of 20 PageID #:264




                                     Respectfully Submitted,

                                     NATALIA KUPIEC and ANNA LA FRONZA,
                                     individually and on behalf of all others similarly
                                     situated,

Dated: April 19, 2021                By: /s/ Benjamin H. Richman
                                             One of Plaintiff’s Attorneys

                                     Benjamin H. Richman
                                     brichman@edelson.com
                                     Ari J. Scharg
                                     ascharg@edelson.com
                                     Benjamin Thomassen
                                     bthomassen@edelson.com
                                     EDELSON PC
                                     350 North LaSalle Street, 14th Floor
                                     Chicago, Illinois 60654
                                     Tel: 312.589.6370
                                     Fax: 312.589.6378

                                     Attorneys for Plaintiff Kupiec and the putative
                                     Class and Subclasses

                                     Philip L. Fraietta (admitted pro hac vice)
                                     pfraietta@bursor.com
                                     BURSOR & FISHER, P.A.
                                     888 Seventh Avenue
                                     New York, New York 10019
                                     Tel: 646.837.7150
                                     Fax: 212.989.9163

                                     J. Dominick Larry
                                     nick@nicklarry.law
                                     NICK LARRY LAW LLC
                                     8 South Michigan Avenue, Suite 2600
                                     Chicago, Illinois 60603
                                     Tel: 773.694.4669
                                     Fax: 773.694.4691

                                     Attorneys for Plaintiff La Fronza and the putative
                                     Class and Subclasses




                                       20
